Citation Nr: 0114766	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 RO rating decision that denied service 
connection for bilateral hearing loss and tinnitus.


FINDING OF FACT

The veteran has bilateral hearing loss and tinnitus due to 
noise exposure in World War II.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1943 to January 
1946. 

Service documents show that he was awarded the World War II 
Victory Medal, Philippine Liberation Ribbon with 2 stars, 
Asiatic Pacific Campaign Medal with 3 stars, and the American 
Campaign Medal.  These documents show that he was a 
machinist's mate, third class.

Service medical records do not show complaints or findings of 
hearing loss or tinnitus.  At a medical examination in 
January 1946 for separation from service he could hear the 
whispered voice at 15 feet with each ear.  Tinnitus or 
hearing loss was not noted on the report of this examination.

The post-service medical records show that the veteran was 
treated and evaluated for various conditions from 1949 to 
2000.  The more salient medical reports with regard to the 
claims for service connection for hearing loss and tinnitus 
are discussed in the following paragraphs.

A private medical report shows that the veteran was 
hospitalized in June 1949 for treatment of a gastrointestinal 
problem.  During this hospitalization, examination of his 
ears showed no abnormalities.

A private medical report shows that the veteran was seen in 
March 1982 for shortness of breath.  An occupational history 
of being a fireman for 30 years was noted at this 
examination.

On an authorized audiological evaluation in May 2000, the 
veteran had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
65
90
70
LEFT
30
30
65
80
70

Speech audiometry revealed speech recognition ability of 
64 percent in the right ear and of 76 percent in the left 
ear.

On authorized examination in May 2001, the veteran gave a 
history of exposure to gunfire during World War II.  He 
complained of hearing loss and stated that he had ringing in 
both ears that was gradually worsening, but he could not 
state exactly when the ringing started.  He reported working 
as a tool grinder and fireman after service.  The examiner 
reviewed the report of the veteran's audiometric evaluation 
of May 2000 and concluded that the veteran had bilateral 
sensorineural hearing loss and ringing in his ears, and 
opined that these conditions were associated with noise 
exposure during service.

A document was received in March 2001 reporting the 
eyewitness account by a sailor aboard U.S.S. Catskill, sister 
ship of U.S.S. Monitor, of events during the invasion of 
Leyte.  This account describes the power of the noise of 
naval guns, even on ships a mile away.  A brief history of 
U.S.S. Monitor, now added to the record, confirms that the 
veteran's ship engaged in battles in the Pacific.  


B.  Legal Analysis

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  There is no identified 
evidence not accounted for and an examination has been 
performed with regard to the veteran's claims.  The veteran 
and his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the veteran's claims, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claims.  The Board notes that the document 
received in March 2001 was not reviewed by the RO and that 
the veteran or his representative have not waived initial 
consideration of this evidence by the RO, but in light of the 
favorable decision for the veteran in this case the Board 
finds that there is no prejudice to him by appellate 
consideration of this evidence at this time without a prior 
remand of the case to the RO for consideration of it in 
accordance with the provisions of 38 C.F.R. § 20.1304(c) 
(2000).  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of the claims as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows that the veteran currently has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if the hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  The veteran's service medical records 
contain no subjective complaints of hearing loss or tinnitus, 
and at his medical examination for separation from service in 
January 1946 those conditions were not found.

The post-service medical records do not demonstrate the 
presence of bilateral hearing loss and tinnitus until May 
2000.  While a history of these conditions was noted at the 
May 2000 VA examination, the veteran could not state when 
these conditions began.  The examiner who conducted this 
examination and who was familiar with the veteran's post-
service occupational history opined that these conditions 
were associated with noise exposure during the veteran's 
service.

The veteran alleges that his hearing loss and tinnitus is due 
to exposure to the loud noises of the big guns on ships 
during World War II and this evidence is supported by the 
opinion of the examiner who conducted the May 2000 VA medical 
examination.  The Board finds that the veteran is a combat 
veteran, given the history of his ship.  As such, his account 
of noise exposure in service is accepted as sufficient proof 
of noise exposure in service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  There is no medical evidence in the 
record to rebut the medical opinion linking the veteran's 
bilateral hearing loss and tinnitus (ringing in the ears) to 
noise exposure in service.

The Board recognizes that the veteran had exposure to loud 
noises in his post-service occupations and that hearing loss 
and tinnitus are not indicated until more than 50 years after 
his separation from service, but the medical evidence links 
these conditions to noise exposure during World War II, and 
the veteran's service during World War II indicates that he 
was exposed to the noises of the big guns on ships.  Under 
the circumstances, the Board finds that the preponderance of 
the evidence supports granting service connection for 
bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

